Frank T. Gallagher, Justice
(dissenting).
I am compelled to disagree with the majority that we must clearly hold that plaintiff was guilty of negligence as a matter of law. It appears to me that the conflict in the testimony here as to the question of her contributory negligence was clearly one for the jury. It further appears from her testimony that she carefully approached the crossing, that she stopped her car, shifted it into low, looked around, and listened. She further testified that she did not hear a whistle of any engine coming from the north toward the crossing at that time, and she definitely said that no whistle was blown, nor was any bell rung. It seems to me from her testimony, taking into *264consideration all the surrounding circumstances and the speed and caution with which she approached the crossing, that the matter was clearly one for the jury to decide. It is true that the evidence here was such that it was possible for reasonable men to differ, but we have repeatedly said that it is only in the clearest of cases when the facts are undisputed and it is plain that all reasonable men can draw but one conclusion from them that the question of contributory negligence becomes one of law. Heikkinen v. Cashen, 183 Minn. 146, 148, 235 N. W. 879, 880, and cases cited. I cannot agree, under the record here, that this is such a case.
In view of my position in connection with the Irma Rogge case, it is unnecessary for me to comment on the Herman Rogge case.